DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entered
In response to the amendment filed on March 19, 2021, amended claims 5, 7, and 13 are entered. Claim 14, 17-20 are withdrawn. 

Specification	
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation “support structure” in claim 1, 6, 8, 11 is interpreted to comprise an inner support layer and an outer support layer (see pg 2, line 27-28 of the instant Specification). The claim limitation “attachment mechanism” in claim 6 is interpreted to comprise one or more of a belt, a snap, a tie, or an adhesive based attachment mechanism (see pg 3, line 5-10 of the instant Specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
Claims 1, 4, 6-11, 16 are rejected under 35 U.S.C. 102(a)(1) as being US 2015/0265214 A1 by De Kok et al.


Regarding claim 4, De Kok teaches the claimed invention of claim 1 as described above, and De Kok teaches the spring module comprises one or more of a ledge, dome, foam or spiral spring (foam islands, 120; para [0089]).

Regarding claim 6, De Kok teaches the claimed invention of claim 1 as described above, and De Kok teaches the support structure comprises an attachment mechanism (clasp, 34; para [0033]) configured to attach the support structure to the torso or an appendage of the user (para [0030]; para [0034]). 

Regarding claim 7, De Kok teaches the claimed invention of claim 6 as described above, and De Kok teaches the attachment mechanism comprises one or more of a belt, a snap, a tie, or an adhesive based attachment mechanism (clasp 34; para [0033]-[0034]; clasp 34 is recognized as the snap mechanism to fix the band in place).



Regarding claim 9, De Kok teaches the claimed invention of claim 1 as described above, and De Kok teaches the apparatus comprises a second section of flexible circuitry disposed on the support structure (para [0078]; para [0089]; the flexible printed circuit board is printed or etched onto the band 92; flexible printed circuit board and wire leads 124 combined is considered the flexible circuitry).

Regarding claim 10, De Kok teaches the claimed invention of claim 1 as described above, and De Kok teaches the apparatus further comprises one or more second sensors disposed along the length of the support structure (para [0089]) and configured to monitor the user (para [0035]).

Regarding claim 11, De Kok teaches the claimed invention of claim 1 as described above, and De
Kok teaches the support structure comprises a user actuation section (processor, 36; base computing unit, 20; para [0045]-[0046]; note the processor 36 of the base computing unit 20, disposed on band 12 as seen in Fig. 2, receives and processes user’s command).

Regarding claim 16, De Kok teaches the claimed invention of claim 1 as described above, and De Kok teaches the apparatus further comprises one or more sensors disposed along the length of the support structure (para [0089]) and configured to monitor an external environment (para [0039]).

Claim Rejections - 35 USC § 103
Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over De Kok, in view of Presura et al. (U.S. Pre-Grant Publication No. US 2015/0282712 A1) (hereinafter “Presura”).
Regarding claim 2, De Kok teaches the claimed invention of claim 1 as described above, but fails to teach the apparatus further comprises a polymer material disposed at least partially over the sensor.
Presura (Fig. 3) teaches a wearable wristband (Abstract; para [0031]) that comprises a sensor (sensor elements, 221/222/223; para [0019]), wherein an epoxy layer covers the optical sensor as an insulator (epoxy, 32; para [0030]; para [0049]-[0050]). It would have been obvious to one of ordinary skill in the art to have modified the apparatus of De Kok, to dispose a polymer material at least partially over the sensor, for example, to protect the electrical contacts of the sensor, as taught by Presura (para [0057]).

Regarding claim 5, De Kok, in view of Presura, teaches the claimed invention of claim 2 as described above, and Presura teaches the polymer material comprises one or more of poly(methyl metacrylate), polyurethane, epoxy (para [0049]), polyester, polycarbonate, polystyrene, polyetherimide, polyamide, cycloolefin polymer, cycloolefin copolymer, acrylonitrile butadiene styrene, allyl diglycol carbonate, or silicone. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Kok, in view of Adams et al. (U.S. Pre-Grant Publication No. US 2015/0351689 A1) (hereinafter “Adams”).
Regarding claim 3, De Kok teaches the claimed invention of claim 1 as described above. De Kok
teaches the support structure comprises an inner support layer and an outer support layer (band 12/92 comprises an inner support layer and an outer support layer, see Figs. 3, 14), but fails to teach the spring 
Adams teaches an apparatus comprising (Abstract; Fig. 33, 38): a support structure (flexible cover patch, 3319; skin-friendly adhesive patch, 3311) configured to be attached to the arm of a user (para [0090]; para [0141]); a cushion layer (cushion layer, 3315) disposed on the support structure (para [0138]; note cushion layer 3315 is disposed on the flexible cover patch 3319, see Fig. 33); a flexible circuit board disposed on the cushion layer (printed flexible circuit board, 3303; para [0134]; note the printed flexible circuit board 3303 is disposed on the cushion layer 3315, see Fig. 38) and a sensor (electronic components, 3305) disposed on the cushion layer (para [0134]; para [0091]), and the cushion layer, the flexible circuit board and the sensor are embedded between the inner support layer (skin-friendly adhesive patch, 3311) and the outer support layer (flexible cover patch, 3319; see Fig. 33). It would have been obvious to one of ordinary skill in the art to have modified the apparatus of De Kok to embed the spring module, the first section of flexible circuitry, and the first sensor between the inner and outer support layers, because doing so provides predicted results, such as preventing the functional components of the apparatus from physical or water damage. MPEP 2143 (I) D.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over De Kok, in view of Salo et al. (WIPO Publication No. WO 2015/173464 A1) (hereinafter “Salo”; cited by Applicant).
Regarding claim 12, De Kok teaches the claimed invention of claim 1 as described above, and teaches the apparatus further comprises at least one sensor (para [0089]), but fails to teach the at least one sensor is configured to detect user actuation of a part of the apparatus.
Salo teaches an apparatus that wraps around the wrist of a user (Abstract), comprising a 
sensor that monitors a user (first sensor, 105; pg 4, line 21-34), and a sensor that detects user actuation (at least a second sensor, 109; pg 8, line 16-22). It would have been obvious to one of ordinary skill in 

Regarding claim 13, De Kok, in view of Sato, teaches the claimed invention of claim 12 as described above, and Sato teaches a sensor signal from the at least one sensor configured to detect user actuation of a part of the apparatus is configured to control the apparatus (pg 11, line 11-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor signal from the sensor that detects user actuation to control the apparatus, for example in order to control the pressure applied towards the user according to the strain signal from a user actuation sensor, hence improving user comfort, as taught by Salo (pg 11, line 3-line 20).

Response to Arguments
Applicant's arguments regarding claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph filed March 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the limitations “support structure” and "attachment mechanism" are not functional language. Examiner respectively disagrees.
As described above, according to MPEP 2181, subsection I, claim limitations will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph if the limitations meet the three-prong test:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
The claim limitations are “support structure” in claim 1, 6, 8 and 11 and "attachment mechanism" in claim 6 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “support structure” in claim 1, 6, 8 and 11 meets prong (A) for reciting a generic placeholder “structure”, meets prong (B) for modifying said generic placeholder by functional language “support” and “configured to at least partially enclose the torso or an appendage of a user” and meets prong (C) for failing to modify said generic placeholder by sufficient material, or acts for performing the claimed functions.
The limitation “attachment mechanism” in claim 6 meets prong (A) for reciting a generic placeholder “mechanism”, meets prong (B) for modifying said generic placeholder by functional language “attachment” and “configured to attach the support structure to the torso or an appendage of the user” and meets prong (C) for failing to modify said generic placeholder by sufficient material, or acts for performing the claimed functions.

Applicant's arguments regarding 35 U.S.C. 102 rejection regarding claim 1 filed March 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues that De Kok fails to disclose “a first sensor as claimed is disposed on the spring module” as the “wire leads are inserted through foam structures, as in De Kok.” (See para [0089] of De Kok and pg 8 of Remarks). Examiner respectfully disagrees.


Applicant also argues that De Kok fails to disclose or suggest a spring module, because “the spring module of claim 1 is a unitary structure, whereas the structure of De Kok is defined by multiple elements (the flexible foam structures have a plurality of foam islands, as indicated in paragraph [0089] of De Kok)”; See pg 8 of Remarks). Examiner respectfully disagrees.
However, the instant Specification does teach the spring module may comprise a plurality of springs: “the spring module comprises one or more ledge, dome, spiral, or foam springs.” (pg 2, line 30-31). Further the plurality of foam islands (foam islands 120) could be interpreted as a whole a unitary, separate component, of the claimed apparatus of claim 1, among other elements including “support structure” in line 2, “a first section of flexible circuitry” in line 5, and “a first sensor” in line 7. Therefore the plurality of foam islands of De Kok would still meet the definition of “module” as presented by Applicant: “a "module" is understood as being a separable component, possibly one that is interchangeable with others, for assembly into units of different sizes, complexities, or functions.” (See pg 8 of Remarks).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/B.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791